DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response Dated August 4, 2022
There were no amendments to the claims in the Response dated August 4, 2022. Claims 1-19 are pending. An action on the merits of claims 1-19 is contained herein.
The rejection of claims 1-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,946,000 B2 has been withdrawn in view of the Terminal Disclaimer filed August 4, 2022.
The rejection of claims 1-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,844,540 B2 is maintained for the reasons of record as set forth in the Office Action dated May 26, 2022.
The rejection of claims 1-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,463,654 B2 is maintained for the reasons of record as set forth in the Office Action dated May 26, 2022.
The rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Heinemann et al. British Journal of Cancer (2013), Vol. 108, pages 766-770 (Heinemann); DeMattei et al. US 2010/0016393 A1 (DeMattei); Beljanski et al. Invest New Drugs (2011), Vol. 29, pages 1132-1142 (Belijanski); and Shih et al. Drugs (2014), Vol. 74, pages 1993-2013 (Shih) in combination has been withdrawn in view of applicant’s argument(s) of unexpected results. See pages 6 of 9 to 8 of 9. Applicant’s argument(s) are supported by the declaration of Dr. Reza Fathi filed August 4, 2022.

Response to Amendment
The declaration under 37 CFR 1.132 filed August 4, 2022 is sufficient to overcome the rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Heinemann et al. British Journal of Cancer (2013), Vol. 108, pages 766-770 (Heinemann); DeMattei et al. US 2010/0016393 A1 (DeMattei); Beljanski et al. Invest New Drugs (2011), Vol. 29, pages 1132-1142 (Belijanski); and Shih et al. Drugs (2014), Vol. 74, pages 1993-2013 (Shih) in combination

Rejections of Record Set Forth in the Office Action Dated May 26, 2022
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,844,540 B2.
No arguments were set forth by applicant.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,463,654 B2.
No arguments were set forth by applicant.

Conclusion
Claims 1-19 are pending. Claims 1-19 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/